DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 	Regarding claim 1, the Applicant argues: 
 “On page 13 of the Office action, the Examiner alleged that McKinnon teaches a “first queue” and a “second queue” in paragraph [0048]. The applicant respectfully disagrees. The word queue does neither appears in para. [0048] nor any other paragraph of McKinnon” [Remarks, Pages 12] .

The Examiner respectfully disagrees with the above argument.

A “queue” is a collection of competing entities waiting for shared processing. Even though McKinnon does not explicitly disclose the word “queue”, it is implicitly disclosed in “As used herein, a "user class" is intended to refer to a grouping of users who compete for access across a shared communications medium and who have some characteristic in common” [0050]. Furthermore, Fig. 24 shows a number of users sharing a communication medium, which sharing the communication medium results in queueing of the users. Moreover, referring to Fig. 2, each CMTS 30 is considered as a bandwidth zone, wherein each card 31 of the CMTS 30 is associated with a queue of “users” and the term “user” includes “not only a person who interacts with a computer 44, but also any additional persons who also interact with the same computer” [0081]. Moreover, “The CMs 34 are connected by a coaxial cable 32 with a CMTS 30 and, specifically, to a card 31 mounted within the CMTS 30” [0082], which CM is associated with user and the combination of network access manager 86 with the router 48 of Fig. 2 is considered as the computer server. Thus, each bandwidth zone comprises a queue of users.

Applicant’s arguments on the bandwidth allocator 92 have been considered but are moot because of the new mappings used in instant Office Action.

Claim Objections
Claim 20 is objected to because of the following informalities:  Line 6 recites in part “a network interfaces”. Shouldn’t it be “a network interface”? Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 7, 11-12, 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKinnon et. al. (US 20020003806 A1, McKinnon hereinafter) in view of Meredith et. al. (US 6650651 B1, Meredith hereinafter).

McKinnon discloses “Allocating access across shared communications medium to user classes” (Title), wherein “The present invention generally relates to allocating access across a shared communications medium and, in particular, to allocating bandwidth used to convey data of competing users across a shared communications medium of a Carrier Network. As used herein, a "Carrier Network" generally refers to a computer network through which users (such as homes and businesses) communicate with various service providers“ [0002]-[0003]. Furthermore, “The Carrier Network also includes software that manages the network access of the users” [0038]
McKinnon’s disclosure comprises the following:

With respect to independent claims 1, 11 and 20:

Regarding claim 1, A bandwidth management system for allocating bandwidth between a plurality of bandwidth zones at an establishment serving a plurality of users, each of the plurality of bandwidth zones having a number of users competing for bandwidth allocated thereto, the bandwidth management system comprising:
a computer server (e.g. Fig. 6, “Network Access Manager 86” is associated with the computer server, wherein the “Network Access Manager” comprises a “Bandwidth allocator 92” and a “Data Collector 88”) providing a first queue (e.g. “the present invention includes the steps of allocating network access to at least two "user classes" for a first future time interval and, for each user class, allocating network access to each user within the class for the first time interval. The present invention further includes the additional step of allocating network access to each user class for a second future time interval succeeding the first time interval and, for each user class, allocating network access to each user for the second time interval. Each user receives a first determined allowance of network access for utilization during the first time interval equal to that user's allocation for the first time interval, and a second determined allowance of network access for utilization during the second time interval equal to that user's allocation for the second time interval” [0048], wherein user class is considered as the bandwidth zone and is associated with data from a queue of competing users, and the two user classes comprises a first queue and a second queue. Furthermore, “As used herein, a "bandwidth allowance" represents a respective maximum level of network access that will be made available to a user class or to a user during a particular time interval” [0049], which bandwidth allowance of a user class is considered as the bandwidth cap of the bandwidth zone. The bandwidth allowance of the first user class is associated with the bandwidth cap of the first bandwidth zone and the bandwidth allowance of the second user class is associated with the bandwidth cap of the second bandwidth zone. Moreover, “As used herein, a "user class" is intended to refer to a grouping of users who compete for access across a shared communications medium and who have some characteristic in common. The characteristic may, for example, be that the users are customers who receive Internet service over the shared communications medium from the same service provider. The characteristic also may, for example, be that the users each subscribe to receive a particular level of network access across the shared communications medium, or that the users receive the same level of a particular service that is provided across the shared communications medium. Furthermore, a user class is a grouping of users to which, collectively, a determined amount of bandwidth is allocated as opposed to other user classes” [0050]. Referring to Fig. 2, a CMTS 30 is considered as a bandwidth zone comprising queues corresponding to cards 31 within the CMTS, wherein each card 31 is associated with a queue of CMs. Thus a card 31 of one CMTS is associated with the first queue and a card 31 of a second  CMTS is associated with a second queue) and a second queue (e.g. aforesaid second queue), wherein the first queue (e.g. aforesaid first queue) queues first data (e.g. data of first queue) associated with a first bandwidth zone (e.g. aforesaid first queue of first bandwidth zone) of the plurality of bandwidth zones (e.g. plurality of bandwidth zones comprising the first bandwidth zone and the second bandwidth zone), and the second queue (e.g. aforesaid second queue) queues second data (e.g. data of second queue) associated with a second bandwidth zone (e.g. aforesaid second queue of the second bandwidth zone) of the plurality of bandwidth zones; and
a computer readable medium storing a plurality of software instructions for execution by the computer server (e.g. “the present invention relates to a method of (and to a computer-readable medium with computer-executable instructions for performing the method of) providing network access across a shared communications medium between competing users” [0042], which computer-executable instructions are considered as software instructions. Furthermore, “The network access manager 86 preferably comprises a hardware component having software modules for performing methods in accordance with the present invention” [0095]);
wherein, by the computer server executing the plurality of software instructions loaded from the computer readable medium (e.g. aforesaid computer-readable medium with computer-executable instructions), when both the first bandwidth zone and the second bandwidth zone have data to send (e.g. Figs 24 and 25 show examples of repeatedly dequeuing data to a shared communication medium 2450, which shared communication medium is the outgoing network interface. Note that the data will be dequeued only when the first and the second bandwidth zones have data to send), all guaranteed bandwidth rates of the first bandwidth zone and the second bandwidth zone have been met, and no bandwidth caps of the first bandwidth zone and the second bandwidth zone have been exceeded (e.g. “Method 2100 begins in FIG. 21a with the retrieval (Step 2102) of the forecasted bandwidths of the users as well as a credit (C) that applies if a respective user does not receive up to a guaranteed maximum level of bandwidth. The users are then prioritized (Step 2104) based on each user's respective credit in decreasing order, with those users having higher credits being given priority over users with lesser credits. Next, the surplus is set (Step 2106) to the total allocated bandwidth of the class in the particular direction of communication“ [0173], which guaranteed maximum level of bandwidth is associated with guaranteed bandwidth rate of the bandwidth zone. Moreover, “As used herein, a "bandwidth allowance" represents a respective maximum level of network access that will be made available to a user class or to a user during a particular time interval” [0049]. Thus, users get bandwidth allowance, which is equivalent to dequeuing of users only when the bandwidth cap has not been exceeded. Furthermore, “If any additional bandwidth is determined (Step 2110) to remain after the first allocation round, then the surplus is set to the additional bandwidth (Step 2114)” [0174], which first allocation round is associated with satisfying all guaranteed bandwidth rates and the surplus is associated with deque), the computer server is operable to repeatedly dequeue (e.g. “the Data Collector 88 communicates with each CMTS and CMs of each Cable Network for which network access is managed by the network access manager 86, and the Bandwidth Allocator 92 communicates with the control plane server group 72 of the DOC Network as well as with the CMTS and CMs….. Each of the Data Collector 88 and Bandwidth Allocator 92 also includes a scheduling element 100,102, respectively, that schedules the timing of actions and communications thereof with the network equipment of a DOC Network.” [0097]-[0098]. Furthermore, “The scheduling element 100 of the Data Collector 88 initiates the data collection from each CMTS and from the CMs connected thereto, preferably at different predetermined time intervals“ [0104], which collection of data from CMTS is nothing but dequeuing data) a first amount of the first data from the first queue and a second amount of the second data from the second queue (e.g. aforesaid scheduling element initiating data collection from each CMTS and from the CMs connected thereto. Note that the amount of data dequeued from the first queue is considered as the first amount of the first data and the amount of data dequeued from the second queue is considered as the second amount of the second data), and pass the first amount of the first data and the second amount of the second data to one outgoing network interface (e.g. Figs 24 and 25 show examples of repeatedly dequeuing data to a shared communication medium 2450, which shared communication medium is the outgoing network interface. Furthermore, “The CMTS 30 transmits and receives data packets between the Cable Networks 38 and an Intermediate Network 46, which begins with a router 48 in the headend 36, and includes switched and routed network equipment at a Regional Data Center 50 that provides connectivity to service providers 52,54,56,58, either directly or through the Internet 60“ [0085], which transmission of data packets between the Cable Networks 38 and an intermediate network 46 comprises passing the data packets to the outgoing network interface connecting the router 48 to the Regional Data Center 50 as shown in Fig. 2.  Note that there are multiple options in the claim and only this option is considered here); and
the computer server is further operable to automatically adjust the first amount and the second amount over time such that the first amount is larger than the second amount while the first bandwidth zone has a higher user load (e.g. “examples of allocation policies for user classes include: (i) the distribution of all available bandwidth by the Bandwidth Allocator 92 to all user classes proportional to the number of active users in each class“ [0156], wherein each class is associated with aforesaid bandwidth zone and the number of active users is associated with user load. Thus, depending on the user load, the allocation policy adjusts the amount of available bandwidth accordingly. In other words, when the user load of the first bandwidth zone is higher than that of the second bandwidth zone, the amount of available bandwidth of the first bandwidth zone is larger than the amount of available bandwidth of the second bandwidth zone and vice versa. Note that the amount of data transmitted from a queue is directly proportional to the amount of available bandwidth. Thus, when the user load of the first bandwidth zone is higher than that of the second bandwidth zone, the amount of data dequeued from the first bandwidth zone is larger than the amount of data dequeued from the second bandwidth zone and vice versa) than the second bandwidth zone, and such that the first amount is smaller than the second amount while the first bandwidth zone has a lower user load than the second bandwidth zone.

It is noted that while disclosing dequeuing of the first and second queues, McKinnon is silent about the computer server is operable to repeatedly cycle in a round robin to the first queue and the second queue, and each cycle deque, which however had been known in the art before the effective filing data of the claimed invention as shown by Meredith in a disclosure “System And Method To Implement A Packet Switch Output Buffer“ (Title), wherein “During each block service period when a selected output memory block is serviced, scheduler 136 services the output queues (OQ.sub.1, OQ.sub.2, . . . , OQ.sub.m) 144.sub.1 -144.sub.m in the selected output memory block using a cyclical or round-robin service sequence. In using a cyclical or round-robin service sequence, scheduler 136 services output queues (OQ.sub.1, OQ.sub.2, . . . , OQ.sub.m) 144.sub.1 -144.sub.m in sequential queue service periods 1 to m, wherein queue service period 1 precedes queue service period 2 and queue service period m-1 precedes queue service period m. Accordingly, scheduler 136 services OQ.sub.1 144.sub.1 of an output memory block 130.sub.1 -130.sub.n during queue service period 1, OQ.sub.2 144.sub.2 of an output memory block 130.sub.1 -130.sub.n during queue service period 2, and OQ.sub.m 144.sub.m of an output memory block 130.sub.1 -130.sub.n during block service period m.“ col. 4 lines 15-30. Note that the scheduler 136 is considered as the computer server of McKinnon, queue 144.sub.1 of memory block 130.sub.1 is considered as the first queue and queue 144.sub.2 of memory block 130.sub.2 is considered as the second queue.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Meredith’s round robin sequence dequeuing of the first and second queues with McKinnon’s dequeuing of the first and second queues so that all queues get serviced equally.

Regarding claim 11, A method of allocating bandwidth between a plurality of bandwidth zones at an establishment serving a plurality of users, each of the plurality of bandwidth zones having a number of users competing for bandwidth allocated thereto, the method comprising:
providing a first queue and a second queue, wherein the first queue queues first data associated with a first bandwidth zone of the plurality of bandwidth zones, and the second queue queues second data associated with a second bandwidth zone of the plurality of bandwidth zones;
when both the first bandwidth zone and the second bandwidth zone have data to send, all guaranteed bandwidth rates of the first bandwidth zone and the second bandwidth zone have been met, and no bandwidth caps of the first bandwidth zone and the second bandwidth zone have been exceeded, repeatedly cycle in a round robin to the first queue and the second queue, and each cycle dequeuing a first amount of the first data from the first queue and a second amount of the second data from the second queue, and passing the first amount of the first data and the second amount of the second data to one outgoing network interface; and
automatically adjusting the first amount and the second amount over time such that the first amount is larger than the second amount while the first bandwidth zone has a higher user load than the second bandwidth zone, and such that the first amount is smaller than the second amount while the first bandwidth zone has a lower user load than the second bandwidth zone (e.g. Note that this claim is similar to claim 1 except that it is a method claim whereas claim 1 is a system claim, and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 20, An apparatus for allocating bandwidth between a plurality of bandwidth zones at an establishment serving a plurality of users, each of the plurality of bandwidth zones having a number of users competing for bandwidth allocated thereto, the apparatus comprising:
a storage device (e.g. “The network access manager 86 preferably comprises a hardware component having software modules for performing methods in accordance with the present invention” [0095], which “software modules” is associated with a storage device); 
a network interfaces (e.g. Fig. 6, “interface layer 98”); and 
a processor coupled to the storage device and the network interface (e.g. aforesaid hardware component); 
wherein, by the processor executing software instructions loaded from the storage device, the processor is operable to: 
provide a first queue and a second queue, wherein the first queue queues first data associated with a first bandwidth zone of the plurality of bandwidth zones, and the second queue queues second data associated with a second bandwidth zone of the plurality of bandwidth zones; 
when both the first bandwidth zone and the second bandwidth zone have data to send, all guaranteed bandwidth rates of the first bandwidth zone and the second bandwidth zone have been met, and no bandwidth caps of the first bandwidth zone and the second bandwidth zone have been exceeded, repeatedly cycle in a round robin to the first queue and the second queue, and each cycle dequeue a first amount of the first data from the first queue and a second amount of the second data from the second queue, and pass the first amount of the first data and the second amount of the second data to the network interface; and 
automatically adjust the first amount and the second amount over time such that the first amount is larger than the second amount while the first bandwidth zone has a higher user load than the second bandwidth zone, and such that the first amount is smaller than the second amount while the first bandwidth zone has a lower user load than the second bandwidth zone (e.g. Note that the remainder of claim is similar to claim 1 except that it is an Apparatus claim whereas claim 1 is a system claim, and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here). 

McKinnon in view of Meredith further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to McKinnon):

With respect to dependent claims:

Regarding claim 2. The bandwidth management system of claim 1, wherein:
at least one of the first bandwidth zone and the second bandwidth zone is a first-level zone (e.g. Fig. 2, Cable Modem Termination system (CMTS 30) is considered as the first level zone that includes a plurality of second-level zones (e.g. plurality of Cable Networks (CN 38). The output from the queues of the second level zone is inputted to the queues of the first level zone) that includes a plurality of second level zones; and 
the computer server is further operable to calculate a user load of the first-level zone by accumulating a plurality of user loads of the plurality of second-level zones (e.g. Fig. 2 shows a network architecture where the user load of the first level zone can be calculated using the user load of the plurality of second level zone associated with it).
Regarding claim 7, The bandwidth management system of claim 1, wherein a user load of a particular one of the plurality of bandwidth zones comprises a summation of bandwidth caps of current users in the particular one of the plurality of bandwidth zones (e.g. “The network access usage includes the user throughput rate, bandwidth consumption, and/or bandwidth requested for a predetermined period of time. The threshold value preferably represents a respective maximum level of network access (whether maximum allowed or maximum guaranteed) for each user” [0035], which network access usage is associated with the user load and the threshold value is associated with the bandwidth cap of each user. Thus, the user load of a particular bandwidth zone is the total bandwidth cap of the particular bandwidth zone and since there are many current users in the particular bandwidth zone, the total bandwidth cap is a summation of bandwidth caps of current users in the particular bandwidth zone. Moreover, “One of many preferred embodiments of the present invention includes the monitoring of bandwidth consumption of each user across the shared communications medium of a Cable Network and tracking the collective bandwidth consumption of each user class; based on the monitored bandwidth consumptions, the forecasting of bandwidth consumption of each user in a future time interval and the calculation based thereon of the collective bandwidth consumption of each user class” [0052]).
Regarding claim 12, The method of claim 11, wherein: 
at least one of the first bandwidth zone and the second bandwidth zone is a first-level zone that includes a plurality of second-level zones; and 
the method further comprises calculating a user load of the first-level zone by accumulating a plurality of user loads of the plurality of second-level zones (e.g. Note that this claim is similar to claim 2 except that it is a method claim whereas claim 2 is a system claim, and thus the same reasoning as applied to claim 2 applies here as well). 
Regarding claim 16, The method of claim 11, wherein a user load of a particular one of the plurality of bandwidth zones comprises a summation of bandwidth caps of current users in the particular one of the plurality of bandwidth zones (e.g. Note that this claim is similar to claim 7 except that it is a method claim whereas claim 7 is a system claim, and thus the same reasoning as applied to claim 7 applies here as well).

Claims 3-5 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKinnon and Meredith as applied to claim 1 above, and further in view of Kim et. al. (US 20030133415 A1, Kim hereinafter).

McKinnon in view of Meredith further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to McKinnon):

Regarding claim 3, The bandwidth management system of claim 1, wherein a user load of a particular one of the plurality of bandwidth zones comprises current users in the particular one of the plurality of bandwidth zones (e.g. “examples of allocation policies for user classes include: (i) the distribution of all available bandwidth by the Bandwidth Allocator 92 to all user classes proportional to the number of active users in each class” [0156], which active users is considered as current users).

It is noted that while disclosing bandwidth zone, McKinnon is silent about a summation of one or more current users, which however had been known in the art at the time of instant application as shown by Kim in a disclosure “System and method of controlling assignment of a call on a reverse supplemental channel in a mobile communication system“ (Title), wherein “The load of a sector is the sum of the loads from users in current communication within the sector” [0035]. Note that a sector is considered as a bandwidth zone, load is considered as the user load and users in current communication is considered as current users.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the user load of McKinnon with the summation of one or more current users of Kim so that the user load at a particular time can be determined.

McKinnon in view of Meredith and Kim further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to McKinnon):

Regarding claim 4, The bandwidth management system of claim 3, further comprising: 
an authentication server (e.g. “The DOC Network 40 is managed through a control plane server group 72 typically located at the Regional Data Center 50. The control plane server group 72 includes the usual servers necessary to run the DOC Network 40, such as user authorization and accounting servers” [0087], which authorization server is considered as the authentication server) for managing logged in users (e.g. aforesaid active users is considered as logged in users);
wherein the one or more current users in the particular one of the plurality of bandwidth zones corresponds to the logged in users of the particular one of the plurality of bandwidth zones (e.g. aforesaid logged in users. Note that packets are generated by logged in user applications).

Regarding claim 5, The bandwidth management system of claim 3, further comprising:
a log for logging network traffic activity (e.g. “network access usages of each user in the upstream and downstream directions are monitored through the Data Collector 88” [0102], which “data Collector” is associated with the log. Moreover, “as used herein the phrase "monitoring network access usage" is intended to refer to the collection of data representative of at least one of: (i) the number of LDUs that are transmitted in a particular direction across a shared communications medium; (ii) the number of LDUs that are dropped in transmitting in a particular direction across a shared communications medium; and (iii) the number of LDUs that are requested to be transmitted in a particular direction across a shared communications medium” [0102]);
wherein the one or more current users (e.g. aforesaid active users) in the particular one of the plurality of bandwidth zones are users who have received or sent network traffic during a last predetermined time period (e.g. “the method broadly includes the steps of: (a) prior to first and second time intervals, respectively determining for each user first and second network access allowances; (b) during the first time interval, providing network access to each user such that the respective first network access allowance is not exceeded; and (c) during the second time interval, providing network access to each user such that the respective second network access allowance for each user is not exceeded“ [0021], which first time interval is associated with last predetermined time period. Furthermore, “In additional features of the present invention, the method includes the steps of monitoring network access usage by the users, and forecasting network access usage of each user in a future time interval” [0024]) according to the log.
Regarding claim 13, The method of claim 11, further comprising determining a user load of a particular one of the plurality of bandwidth zones by calculating a summation of one or more current users in the particular one of the plurality of bandwidth zones (e.g. Note that this claim is similar to claim 3 except that it is a method claim whereas claim 3 is a system claim, and thus the same reasoning as applied to claim 3 applies here as well).
Regarding claim 14, The method of claim 13, further comprising: 
providing an authentication server for managing logged in users; 
wherein the one or more current users in the particular one of the plurality of bandwidth zones corresponds to the logged in users of the particular one of the plurality of bandwidth zones (e.g. Note that this claim is similar to claim 4 except that it is a method claim whereas claim 4 is a system claim, and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 15, The method of claim 13, further comprising: 
logging network traffic activity in a log; 
wherein the one or more current users in the particular one of the plurality of bandwidth zones are users who have received or sent network traffic during a last predetermined time period according to the log (e.g. Note that this claim is similar to claim 5 except that it is a method claim whereas claim 5 is a system claim, and thus the same reasoning as applied to claim 5 applies here as well).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKinnon in view of Meredith and Kim as applied to claim 3 above, and further in view of Krautkremer (US 20030005112 A1).

McKinnon in view of Meredith and Kim further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to McKinnon):

Regarding claim 6, The bandwidth management system claim 3, further comprising:
a user monitor (e.g. “the information is configured and maintained through GUIs provided as part of the GUI & Report Generating Engine 94, and is preferably accessed by the Administrator 106 either directly or indirectly through the Internet 60” [0176], which Administrator must have a user monitor ro access the GUI) for accessing the GUI (e.g. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing bandwidth zone, McKinnon is silent about sending a ping to users; wherein the one or more current users in the particular one of the plurality of bandwidth zones are users who replied to the ping, which however had been known in the art at the time of instant application as shown by Krautkremer in a disclosure “Methods, apparatuses and systems enabling a network services provider to deliver application performance management services” (Title), wherein one of hosts 31, 32 or 33 of Fig. 1 is considered as the network administrator user monitor for sending a ping to users. Furthermore, “In one embodiment, bandwidth management device 50 further includes customer portal functionality allowing, for instance, network administrators at customer site 30 to monitor operation of bandwidth management device 50, configure and/or re-configure bandwidth management policies, and view reports detailing application performance and bandwidth utilization” [0019]. Note that the user monitor of the bandwidth management device 50 is connected to other hosts via network 34 (Fig. 1) which is an Ethernet network. Thus, the user monitor can send a ping to other users connected to the same network and get a reply to the ping packet because these hosts are connected at the IP layer and ping tests the reachability at the IP layer. Note further that even though McKinnon doesn’t explicitly disclose sending a “ping”, it is implicitly disclosed. McKinnon discloses using “simple network management protocol (SNMP)” [0103] to collect information from the CMs associated with users. Since SNMP is an IP based protocol, it means that there is IP connectivity to the CMs and thus the capability of sending a ping exists.
Thus, it would have been obvious to one of ordinary skill to modify McKinnon’s system by adding Krautkremer’s pinging techniques so that it “allows network service providers to configure and maintain, at a central location, application performance management services to a plurality of enterprise customers Network services providers” and “eliminate the significant time and expense associated with sending skilled personnel to customer sites for troubleshooting and problem resolution" [0010] lines 6-11.

Claims 8-10 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKinnon and Meredith as applied to claims 1 and 11 above, and further in view of Shoham et. al. (US 2006/0221823 A1, Shoham hereinafter).

McKinnon in view of Meredith further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to McKinnon):

Regarding claim 8, The bandwidth management system of claim 1, wherein the computer server is further operable to transmit the first amount and the second amount through the one outgoing network interface (e.g. aforesaid dequeue the first amount of first data and the second amount of second data. Note that there are multiple options in the claim and only this option is considered here).

It is noted that when disclosing the bandwidth management system, McKinnon is silent about scale the first amount and the second amount relative to one another such that a smallest of the first amount and the second amount corresponds to a maximum transmission unit (MTU) of the one outgoing network interface,  which however had been known in the art at the time of instant application as shown by Shoham in a disclosure “Assigning resources to items such as processing contexts for processing packets” (Title) where  “Q is the average quantum, which must be at least one maximum transmission unit (MTU)” [0012] last two lines and “quantum is the ratio between clients (i.e., some clients are allowed to consume more of the resources than others)” for sharing “a common resource between several clients” [0009] lines 1-3. Furthermore, “DRR services queues using round-robin servicing with a quantum assigned to each queue. Unlike traditional round-robin, multiple packets up to the specified quantum can be sent resulting in each queue sending at least a quantum's worth of bytes. If the quantum for each queue is equal, then each queue will consume an equal amount of bandwidth" [0010] lines 1-3. Note that the "quantum" is associated with "amount of data", and since the size of the quantum must be at least one MTU, that is, the smallest quantum size is one MTU, the data amount must be scaled accordingly and quantum is represented in bytes.
Thus, it would have been obvious to one of ordinary skill in the art to modify Mckinnon’s amount of data by Shoham’s MTU so that "new scheduling techniques" "taking into consideration certain optimizations that may allow an item to be processed more efficiently" can be used [0013] lines 1-4.

McKinnon in view of Meredith and Shoham further comprises the following features (Note: unless otherwise mentioned references made below draw to McKinnon):

Regarding claim 9, The bandwidth management system of claim 1, wherein the computer server is further operable to scale the first amount and the second amount relative to one another such that a largest of the first amount and the second amount corresponds to a multiple of a maximum transmission unit (MTU) of the one outgoing network interface (e.g. Note that each network imposes a certain data size limitation in bytes on the packets that can be carried, called MTU. If the data size in bytes is larger than MTU, then the data needs to segmented into smaller segments whose size is that of the MTU and the data is transmitted as multiple MTUs because the network protocol accepts bytes of sizes MTUs only. At the receiving end, these MTUs need to be reassembled as needed. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 10, The bandwidth management system of claim 1, wherein the computer server is further operable to round each of the first amount and the second amount to a multiple of a maximum transmission unit (MTU) of the one outgoing network interface (e.g. Note that when the quantum size in bytes is such that it is not a multiple of MTU and after segmentation into multiple MTUs a fragment of data bytes is left at the last MTU, this last MTU must be rounded to the MTU size so that the network accepts the last MTU with partial data bytes. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 17,  The method of claim 11, further comprising scaling the first amount and the second amount relative to one another such that a smallest of the first amount and the second amount corresponds to a maximum transmission unit (MTU) of the one outgoing network interface (e.g. Note that this claim is similar to claim 8 above except that it is a method claim and thus the same reasoning as applied to claim 8 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 18, The method of claim 11, further comprising scaling the first amount and the second amount relative to one another such that a largest of the first amount and the second amount corresponds to a multiple of a maximum transmission unit (MTU) of the one outgoing network interfaces (e.g. Note that this claim is similar to claim 9 above except that it is a method claim and thus the same reasoning as applied to claim 9 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
Regarding claim 19, The method of claim 11, further comprising rounding each of the first amount and the second amount to a multiple of a maximum transmission unit (MTU) of the one outgoing network interface (e.g. Note that this claim is similar to claim 10 above except that it is a method claim and thus the same reasoning as applied to claim 10 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                 

/JUNG H PARK/Primary Examiner, Art Unit 2411